Citation Nr: 1815340	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1975 with additional reserve service.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an October 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran presented testimony at a hearing before the undersigned in August 2017.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied service connection for a bilateral knee disability.  The Veteran did not appeal that decision and it became final.

2.  Evidence added to the record since the September 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied a claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the September 2003 rating decision denying for entitlement to service connection for a bilateral knee disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

2.  New and Material Evidence 

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2017) to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

The Veteran contends that he has presented new and material evidence to reopen his claim of service connection for a bilateral knee disability.  

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for a bilateral knee disability.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for a bilateral knee disability was originally denied in a September 2003 rating decision.  However, the Veteran did not appeal that decision and it became final.  38 U.S.C. § 7104 (b) (2002); 38 C.F.R. § 20.1100 (2002).  The claim was denied because there was no competent evidence of a current disability.  

Pursuant to the Veteran's claim to reopen service connection, in an October 2010 rating decision, the RO granted the Veteran's application to reopen his claim of service connection for a bilateral knee disability but denied the underlying service connection claim.  The Veteran's underlying service connection claim for a bilateral knee disability was denied because the evidence did not show that the Veteran's bilateral knee disability was incurred or aggravated by his military service.  

Although the RO reopened the claim, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As the September 2003 rating decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  The new evidence includes the January 2010 MRI results and the Veteran's testimony in his August 2017 Board hearing.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the September 2003 rating decision did not establish current disability or a nexus between the Veteran's claimed bilateral knee disability and military service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2017).  The Board notes that the January 2010 MRI results are competent evidence of a current disability.  The MRI results confirmed that the Veteran suffered from bilateral osteoarthritis with degenerative changes in both knees.  During the Veteran's August 2017 Board hearing, the Veteran reported that he injured his knees four times during basketball games while on active duty.  The Veteran was treated and diagnosed with a bilateral knee disability in service.  The Veteran also provided that his separation examination was negative for any knee problems because he wanted to go home and did not want to wait.  Moreover, the Veteran provided that his knee pain has continued since service and he sought medical treatment immediately after discharge from service in 1975.  Thus, the Board finds that the aforementioned evidence raises a reasonable possibility of substantiating the Veteran's claim because the new evidence establishes that the Veteran suffers from a current disability and it establishes a connection between the Veteran's current bilateral knee disability and his military service.  

As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  
	
Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in September 2003.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for bilateral knee disability is thus reopened.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral knee disability is reopened, and to that extent only, the appeal is granted.  


REMAND

Although the Board has reopened the claim for entitlement to service connection for a bilateral knee disability, further development is necessary before a decision can be made on the merits.  

The Veteran was most recently provided a VA examination in May 2014 related to his bilateral knee disability.  The VA examiner held that it was not at least as likely as not that the Veteran's severe bilateral osteoarthritis was incurred in or caused by the recurrent sports injuries and chondromalacia patellae that occurred during active duty service.  The examiner opined that the Veteran's current arthritis and in-service knee injuries were unrelated.  The examiner also provided that the Veteran's separation examination was absent of any chronic knee issues during active military service, therefore there is no evidence of a nexus between a chronic knee condition and military service.  

However, the Board finds that the May 2014 VA examination report is inadequate.  38 C.F.R. § 3.159 (c) (4) (2016);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  During the Veteran's August 2017 Board hearing, the Veteran provided that his bilateral knee disability began in-service and continued since his discharge from service.  Moreover, the Veteran provided an explanation as to why his separation examination was absent as to a bilateral knee disability.  The Veteran provided that he wanted to go home and did not want to further delay his ability to do so.  Thus, the separation examination was not an accurate reflection on the Veteran's knee condition at that time.  The examiner identified the absence of knee issues from the Veteran's separation examination as support to deny the Veteran's claim.  Because of the statements provided by the Veteran at his August 2017 Board hearing, the Board finds the May 2014 VA examination is inadequate as it did not include consideration of his testimony.  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also indicated that he may have outstanding VA medical records dating back to 1975 from the VA facilities in Shreveport and Monroe, Louisiana.  However, review of the record indicates that development related to the records at the Monroe VA Clinic has been completed.  The RO concluded that the records do not exist, however notice was not provided to the Veteran's concerning the negative findings of that search.  Thus, development is needed as it relates to the VA medical records dating back to 1975 for the VA Shreveport facility, and notice is to be provided regarding the negative search results for the Monroe medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record, to specifically include, but not limited to, any VA medical records related to treatment for any knee disability.

The Veteran specifically identified records dating back to 1975 at the Shreveport VA medical center regarding treatment for his bilateral knee condition.  

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

Provide the Veteran with notice regarding the negative search results related to medical records at the Monroe VA Clinic dating back to 1975.  See December 2017 VA-21-0820 Report of General Information.  

2.  Forward the record and a copy of this remand to the VA clinician who performed the May 2014 VA disability examination or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must address the following:

Provide diagnoses for all current knee disabilities, to include those noted during the appeal period.  

Is it at least likely as not (a fifty percent probability or grater) that the Veteran's bilateral knee disability is related to his active duty service, to specifically include in-service basketball injuries?

The examiner should consider the lay testimony of record. The examiner should specifically consider the Veteran's testimony at his August 2017 Board hearing that his bilateral knee disability began during service and continued since his discharge from service.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


